Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 11/22/2022, wherein claims 1, 2, 4, 6, 7, 12, 13, 14 have been amended, and claims 5, 8-10 have been cancelled.
Any rejection from the previous office action, which is not restated herein is withdrawn.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 14 recite the limitation "a component of a food product" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not recite a component of a food product.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 recite the limitations "wherein the composition contains aqueous formaldehyde and propionic acid in an amount of at least 0.03%” in claim 15; "wherein the composition contains aqueous formaldehyde and propionic acid in an amount ranging between about 0.03% to about 10%” in claim 16; "wherein the composition contains aqueous formaldehyde and propionic acid in an amount ranging between about 0.0625% to about 0.33%” in claim 17.  There is insufficient antecedent basis for these limitations in the claims, since claim 1 in its dependency chain does not recite these amounts of aqueous formaldehyde. Claim 1 recites about 20-54% by weight of aqueous formaldehyde in the composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-4, 6-7, 11, 12, 13, 14, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (WO 2016/081716 A1, PTO-1449), and further in view of Berry (GB 2 012 169, PTO-1449).
Jones et al. discloses a method of controlling porcine epidemic diarrhea virus in animal feed or animal feed ingredients (pg 2 In 24-25) comprising the step of combining a composition comprising an effective amount of aqueous formaldehyde and propionic acid (pg 21 In 2-12 .. discloses a liquid pharmaceutical composition, identified as SalCURB® (LA), a premix of aqueous formaldehyde solution 37% (for maintenance of complete animal feeds or feed ingredients; meets instant amounts as in instant claims 5-7, 9,10) and propionic acid (as a chemical preservative) with animal feed or animal feed ingredients, see page 21, lines 4-7. Jones discloses that swine feed ingredients known to be imported to the U.S. from China were selected for this study, including organic & conventional soybeans and soybean meal, and two ingredient carriers (rice hulls or corn cobs) i.e meets raw feed materials or processed food as in instant claims 2, 4, see page 20 lines 27-30. It is taught that chemical mitigants can be introduced to the animal feed in an amount of 0.01 wt % to 5 wt %. See page 4, lines 18-24.
Jones et al. discloses that these swine feed ingredients soybean meal (conventional and organic) were treated with the aqueous formaldehyde and propionic acid combination (i.e meets combining animal feed or animal feed ingredients with a composition comprising an effective amount of aqueous formaldehyde and propionic acid) (identified as LA in WO 716, page 21, line 3; page 22, lines 12-13 teaches 3kg LA/ton of complete feed was used) for use in its claimed experiments to treat swine, starting at page 21, see especially page 22, lines 11-26.  See also Table 17 noting a formaldehyde and propionic acid treated feed, identified as LA-treated ingredients (SalCURB® treated). See also Table 19b noting the effects of LA treated feed on swine subjects.
Jones et al. does not explicitly teach the amount of propionic acid as in instant claims.
Jones et al. does not teach controlling African Swine Fever Virus (ASFV) comprising feeding an animal with feed ingredients soybean meal (conventional and organic) treated with the aqueous formaldehyde and propionic acid combination.
It would have been obvious to a person of ordinary skill in the art to optimize the amount of propionic acid as in instant claims 1, 15-17. 
It would have been obvious to a person of ordinary skill in the art to optimize the amount of formaldehyde as in instant claims 15-17. 
Optimization of result effective parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. The determination of the optimum ranges for the presently claimed active agent(s) formaldehyde and propionic acid would have been a matter well within the purview of one of ordinary skill in the art in order to best achieve the desired results. Further Jones et al. teaches that chemical mitigants can be introduced to the animal feed in an amount of 0.01 wt % to 5 wt %. See page 4, lines 18-24.
It would have been obvious to a person of ordinary skill in the art to employ an aqueous formaldehyde and propionic acid combination to inactive ASFV in the food product and/or animal feed or swine feed, and feed an animal with said feed composition because 1) Jones et al. discloses a method of controlling porcine epidemic diarrhea virus in animal feed or animal feed ingredients comprising combining swine feed with aqueous formaldehyde and propionic acid, and 2) Berry teaches compositions for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV; Berry teaches that the composition comprises one or more of additives such as formalin (aqueous formaldehyde), propionic acid. One of ordinary skill in the art would have been motivated to treat food product and/or animal feed or swine feed with an aqueous formaldehyde and propionic acid combination, and feed an animal the treated food product and/or animal feed with reasonable expectation of success of inactivating ASFV in the food product and/or animal feed or swine feed and with reasonable expectation of success of controlling ASFV in the animal.
Regarding the recitation “wherein the controlling of ASFV includes a decrease in the presence of active ASFV by at least 1 log after the composition is combined with the food product…” in claim 14, it is pointed out that prior art combination renders obvious combining food product and/or animal feed or swine feed ingredients to inactivate ASFV in the food product with a composition comprising an effective amount of aqueous formaldehyde and propionic acid, and feeding said feed composition to an animal; and by treating the food product and/or animal feed or swine feed ingredients to inactivate ASFV with aqueous formaldehyde and propionic acid decreases the active ASFV by at least 1 log, since it is the property of the blend containing the feed ingredients and/or animal feed and the composition comprising an effective amount of aqueous formaldehyde and propionic acid; and Berry teaches compositions comprising one or more of additives such as formalin (aqueous formaldehyde), propionic acid is used for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV.
Regarding the recitation “wherein the controlling of ASFV includes the prevention of transmission of active ASFV to an animal consuming the food product…” in claim 12; it is pointed out that Jones et al. teaches combining swine feed ingredients with a composition comprising an effective amount of aqueous formaldehyde and propionic acid, and by treating the swine feed with aqueous formaldehyde and propionic acid prevents transmission of active ASFV to an animal consuming the food product, since it is the property of the blend containing the feed ingredients and the composition comprising an effective amount of aqueous formaldehyde and propionic acid”

Response to Arguments
Applicant's arguments filed on 11/22/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “Applicant's claimed invention directed to feeding an animal a formaldehyde/propionic acid composition mixed with a food product or animal feed that is contaminated with ASFV or susceptible to being contaminated with ASFV. Berry does not remedy this deficiency.” Applicant’s arguments have been considered. Berry teaches compositions for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV; Berry teaches that the composition comprises one or more of additives such as formalin (aqueous formaldehyde), propionic acid. Jones et al. discloses a method of controlling porcine epidemic diarrhea virus in animal feed or animal feed ingredients comprising combining swine feed with aqueous formaldehyde and propionic acid. One of ordinary skill in the art would have been motivated to treat food product and/or animal feed or swine feed with an aqueous formaldehyde and propionic acid combination, and feed an animal the treated food product and/or animal feed with reasonable expectation of success of inactivating ASFV in the food product and/or animal feed or swine feed and with reasonable expectation of success of controlling ASFV in the animal because 1) Jones et al. discloses a method of controlling porcine epidemic diarrhea virus in animal feed or animal feed ingredients comprising combining swine feed with aqueous formaldehyde and propionic acid, and 2) Berry teaches compositions for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV; Berry teaches that the composition comprises one or more of additives such as formalin (aqueous formaldehyde), propionic acid.
Applicant argues that “the mere teaching of use of formaldehyde/propionic acid for treatment of porcine epidemic diarrhea virus does not translate to the use of such treatment for all viruses, and certainly not for treatment/prevention of ASFV, 7 
let alone provide a reasonable expectation of success.” Applicant’s arguments have been considered. It is pointed out that Berry teaches compositions for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV; Berry teaches that the composition comprises one or more of additives such as formalin (instant aqueous formaldehyde), propionic acid.

2) Claim(s) 1-4, 6-7, 11, 12, 13, 14, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bland et al. (US Pub 20020009527 A1, PTO-892), in view of Berry (GB 2 012 169, PTO-1449).
Bland et al. discloses formaldehyde-treated animal feedstuff obtained by spraying an aqueous solution containing 10-50 wt. % formaldehyde (meets/encompasses instant amounts as in instant claims 5-7, 9,10), and a carboxylic acid (claim 14) or salt thereof on an animal feed. See abstract; claims 1-3, 8-17. Carboxylic acids or salts thereof include formic acid and propionic acid in an amount of 5-15 wt%. See paragraph [0039]; claims 3, 12. The animal feed can be cereal grain, vegetable protein meal, animal by-product meal, corn, grain sorghum, soybean meal i.e meets raw feed materials or processed food as in instant claims 2, 4. See claims 9, 10. It is taught that the feed can be swine feed (meets Sus genus), beef cattle feed, horse feed. See para [0015]. It is taught that the formaldehyde treated animal feedstuff is resistant to contamination by pathogenic bacteria. See abstract. It is taught that the quantity of formaldehyde is in the range 0.20-4.0 pounds dry wt. of formaldehyde per ton of feed, preferably 0.66-1.32 pounds. See para [0036].
Bland et al. does not explicitly teach treating animal feedstuff with an aqueous solution containing 10-50 wt. % formaldehyde, and a carboxylic acid, wherein the carboxylic acid is propionic acid, and feeding the animal said feed composition to control African Swine Fever Virus (ASFV).
Berry teaches compositions for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV. See claims 1, 7, 8. It is taught that the composition comprises one or more of additives such as formalin (aqueous formaldehyde), propionic acid. See claim 7.
It would have been obvious to a person of ordinary skill in the art to treat animal feedstuff with an aqueous solution containing 10-50 wt. % formaldehyde, and a carboxylic acid, wherein the carboxylic acid is propionic acid, and feed the animal with the composition to control ASFV because 1) Bland et al. discloses formaldehyde-treated animal feedstuff obtained by spraying an aqueous solution containing 10-50 wt. % formaldehyde and a carboxylic acid (claim 14); carboxylic acids or salts thereof including formic acid and propionic acid, see claims 3, 12, and 2) Berry teaches compositions for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV; Berry teaches that the composition comprises one or more of additives such as formalin (aqueous formaldehyde), propionic acid. One of ordinary skill in the art would have been motivated to treat animal feedstuff such as raw feed materials or processes food with an aqueous solution containing 10-50 wt. % formaldehyde, and a carboxylic acid, wherein the carboxylic acid is propionic acid, and feed the animal with the treated composition with reasonable expectation of success of disinfecting feedstuff and controlling pathogenic bacteria and virus such as ASFV, and with reasonable expectation of success of controlling ASFV in the animal.
.
It would have been obvious to a person of ordinary skill in the art to optimize the amount of formaldehyde and propionic acid as in instant claims 1, 15-17. 
Bland et al. teaches that the amounts of formaldehyde and propionic acid can be varied in the composition. Thus, the reference has recognized these parameters as result effective variables that a person of ordinary skill in the art would routinely optimize. 
Optimization of result effective parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. The determination of the optimum ranges for the presently claimed active agent(s) formaldehyde and propionic acid would have been a matter well within the purview of one of ordinary skill in the art in order to best achieve the desired results.
It would have been obvious to a person of ordinary skill in the art to employ an aqueous solution containing 10-50 wt. % formaldehyde, and a carboxylic acid, wherein the carboxylic acid is propionic acid to inactive ASFV in the food product and/or animal feed or swine feed because Berry teaches compositions for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV; Berry teaches that the composition comprises one or more of additives such as formalin (aqueous formaldehyde), propionic acid. One of ordinary skill in the art would have been motivated to treat food product and/or animal feed with an aqueous solution containing 10-50 wt. % formaldehyde, and a carboxylic acid, wherein the carboxylic acid is propionic acid with reasonable expectation of success of inactivating ASFV in the food product and/or animal feed or swine feed.
Regarding the recitation “wherein the controlling of ASFV includes the prevention of transmission of active ASFV to an animal consuming the food product…” in claim 12, it is pointed out that prior art combination renders obvious combining swine feed ingredients with a composition comprising an effective amount of aqueous formaldehyde and propionic acid, and by treating the swine feed with aqueous formaldehyde and propionic acid prevents transmission of active ASFV to an animal consuming the food product, since it is the property of the blend containing the feed ingredients and the composition comprising an effective amount of aqueous formaldehyde and propionic acid. Further, Berry teaches compositions comprising one or more of additives such as formalin (aqueous formaldehyde), propionic acid is used for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV.
Regarding the recitation “wherein the controlling of ASFV includes a decrease in the presence of active ASFV by at least 1 log after the composition is combined with the food product…” in claim 14, it is pointed out that prior art combination renders obvious combining food product and/or animal feed or swine feed ingredients to inactivate ASFV in the food product with a composition comprising an effective amount of aqueous formaldehyde and propionic acid, and feeding said feed composition to an animal; and by treating the food product and/or animal feed or swine feed ingredients to inactivate ASFV with aqueous formaldehyde and propionic acid decreases the active ASFV by at least 1 log, since it is the property of the blend containing the feed ingredients and the composition comprising an effective amount of aqueous formaldehyde and propionic acid; and Berry teaches compositions comprising one or more of additives such as formalin (aqueous formaldehyde), propionic acid is used for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV.

Response to Arguments
Applicant's arguments filed on 11/22/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “Bland teaches treatment of animal feedstuff to prevent recontamination by pathogenic bacteria such as Salmonella, Streptococcus, E. coli, Clostridia, and Bacillus, and not for treatment of ASFV. As already noted above, it would not have been obvious to persons skilled in the art at the time of Applicant's invention that a composition effective for treating/preventing bacterial infection as taught by Bland would be useful in treatment of ASFV. The addition of Berry does not provide this missing teaching as it only describes the use of formalin and/or propionic acid as possible adjuvants for use with a primary antiviral composition of NH41 ion or Group I or II metals and formic acid.” Applicant’s arguments have been considered, but not found persuasive. Berry teaches compositions for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV; Berry teaches that the composition comprises one or more of additives such as formalin (aqueous formaldehyde), propionic acid. One of ordinary skill in the art would have been motivated to treat animal feedstuff such as raw feed materials or processes food with an aqueous solution containing 10-50 wt. % formaldehyde, and a carboxylic acid, wherein the carboxylic acid is propionic acid, and feed the animal with the treated composition with reasonable expectation of success of disinfecting feedstuff and controlling pathogenic bacteria and virus such as ASFV, and with reasonable expectation of success of controlling ASFV in the animal because 1) Bland et al. discloses formaldehyde-treated animal feedstuff obtained by spraying an aqueous solution containing 10-50 wt. % formaldehyde and a carboxylic acid (claim 14); carboxylic acids or salts thereof including formic acid and propionic acid, see claims 3, 12, and 2) Berry teaches compositions for disinfecting animals and/or articles infected by or susceptible to viral infections such as ASFV; Berry teaches that the composition comprises one or more of additives such as formalin (aqueous formaldehyde), propionic acid.


Prior Art made of Record:
WO2012027140A2; antimicrobial feed formulations; EXAMPLE 6, page 24; page 18, formaldehyde and propionic acid;
Scott Dee et al. Porcine Health Management, 2015, SalCURB treatment to feed;
US 20180289038 A1; SalCURB treatment to feed, Table 2;
KR 2001016723 A: teaches a bactericidal compn. used for animal feed is provided which shows an excellent bactericidal activity, is a powder type of bactericidal compn. and consequently easily used for animal feed. The bactericidal compn. contains effective ingredients consisting of propionic acid, formaldehyde and 20 to 30 wt.% of water, and being absorbed on 40 to 65 wt.% of powder type diluent. Wherein, propionic acid has the antimicrobial, antifungal, antivirus, and insecticidal activities, formaldehyde has antimicrobial and insecticidal activities, esp. against E. coli and Salmonella, and the water absorbents are silica or zeolite. 
.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/SHOBHA KANTAMNENI/           Primary Examiner, Art Unit 1627